DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ioppolo et al. (US 2019/0135139).  Regarding claim 1, Ioppolo teaches a seat depth adjustment device for a vehicle seat configured to be adjusted in an adjustment direction by an electric motor or manually by an operating lever, said seat depth adjustment device comprises: a single-piece support plate (2a), which comprises (a) a support part, which extends in the sliding direction, (b) a front apron, which extends perpendicularly to the sliding direction and points downward from a leading edge of the support part (see Figure 12), (c) two guides (3a, 3b), which extend parallel to each other in the sliding direction and are arranged at a distance from each other and are formed on the support part (2a), (d) a slot, which slot is formed in the support part and extends perpendicularly to the sliding direction (slot where 901 fits – see Figure 4b), and (e) a space for the accommodation of at least one part of the operating lever or of the electric motor (7) and for the fastening thereof, which space is open downward and is delimited by the support part and by the front apron (see Figure 12), and a single-piece, base plate (4), which comprises guide means (40-43, see paragraph [0045]) matched to the guides (3a, 3b), detent recesses and fasteners arranged one following the other in the sliding direction for the fastening thereof to a motor vehicle seat (50-53, 60-63).
Ioppolo teaches a support plate a base plate and guides formed on the support part.  However, Ioppolo does not distinctly disclose the support plate being made of plastic, the base plate being made of metal or the guides formed in the support part.  With regard to specific materials, Ioppolo does teach various parts being made from plastic and others being made from metal (see paragraphs [0008], [0050], [0059]) so there seems to be precedent and motivation to use those materials within the invention.  It would have been obvious to one having ordinary skill in the art to modify the support plate to be made of plastic in order to make it lightweight and strong and it would have been obvious to one having ordinary skill in the art to make the base plate from a metal material in order to add strength and rigidity since it has been held to be within the general skill of a worker in the art to select a known .


    PNG
    media_image1.png
    696
    565
    media_image1.png
    Greyscale




Allowable Subject Matter
Claims 2-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R WENDELL whose telephone number is (571)270-3245.  The examiner can normally be reached on Mon-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID DUNN can be reached on 5712726670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R WENDELL/Primary Examiner, Art Unit 3636